Citation Nr: 0003989	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  91-48 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Entitlement to service connection for arthritis of both 
shoulders.

Entitlement to service connection for epicondylitis, left 
elbow.

Entitlement to an increased evaluation for arthritis, lumbar 
spine, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from July 1959 to July 
1967, and from November 1967 to April 1980.  This appeal 
arises from a decision dated in March 1990 by the St. 
Petersburg, Florida, Department of Veterans Affairs Regional 
Office (RO).  During the pendency of this appeal, the 
appellant relocated his residence to Athens, Alabama, and the 
Montgomery, Alabama RO assumed jurisdiction over the case. 

In November 1992 and November 1995, the Board of Veterans' 
Appeals (the Board) remanded the case for additional 
development.  At the time of the previous remands, the issues 
on appeal were:  entitlement to service connection for 
arthritis of both shoulders and elbows; whether new and 
material evidence had been submitted to reopen a claim for 
service connection for cervical spondylosis; and entitlement 
to an evaluation in excess of 10 percent for arthritis of the 
lumbar spine.  Subsequent to the most recent remand, a 
February 1998 rating decision, in part, granted service 
connection for epicondylitis of the right elbow, and granted 
service connection for chronic cervical strain.  The veteran 
has not disagreed with the evaluations assigned those service 
connected disabilities.  Accordingly, the issues currently 
before the Board are those listed on the first page of this 
document.  The Board also notes that the veteran raised 
additional issues on documents filed in July 1997 and 
November 1998.  Those issues have not yet been adjudicated by 
the RO and are therefore not properly before the Board at 
this time.


FINDINGS OF FACT

1.  There was no showing of a left elbow or bilateral 
shoulder disorder during service; there is no objective (X-
ray) evidence of record of arthritis of the shoulders; and 
there is no competent medical evidence of a nexus between the 
current left epicondylitis, first demonstrated in 1981, and 
any incident of service.  

2.  The veteran has not met the initial burden of presenting 
evidence to justify a belief by a fair and impartial 
individual that his claims of service connection for 
arthritis of the shoulders and epicondylitis of the left 
elbow are plausible.  

3.  VA has no statutory duty to assist a veteran in the 
development of facts pertinent to a claim that is shown to be 
not well grounded.  

4.  The veteran's service connected arthritis of the lumbar 
spine is not manifested by a moderate degree of limitation of 
lumbar spine motion; there is no evidence of weakness, 
atrophy, fatigability, neurological deficits or muscle spasm.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well grounded 
claim of service connection for arthritis of both shoulders 
or epicondylitis of the left elbow.  38 U.S.C.A. § 5107 (West 
1991).  

2.  The criteria for an evaluation in excess of 10 percent 
for arthritis of the lumbar spine have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, Codes 
5003, 5292, 5293, 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  Service connection for 
arthritis may be granted if the disability is manifested to a 
degree of 10 percent or more within one year following the 
date of final separation from service.  38 U.S.C.A. § 1112 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

The threshold question to be answered is whether the veteran 
has presented evidence of a well-grounded claim, that is, one 
which is plausible.  If he has not presented a well-grounded 
claim, his appeal must fail and there is no duty to assist 
him further in the development of his claim because such 
additional development would be futile.  38 U.S.C.A. § 
5107(a) (West 1991).  A well grounded claim has been defined 
as a "plausible claim, one that is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990). 

"Although the claim need not be conclusive, the statute 
[§ 5107] provides that [the claim] must be accompanied by 
evidence" to be considered well-grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In order for a claim 
for service connection to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  Alternatively, the third Caluza element can be 
satisfied under 38 CFR 3.303(b) (1999) by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

After reviewing the evidentiary record concerning the issue 
of service connection for arthritis of the shoulders and 
epicondylitis of the left elbow, the Board concludes that the 
veteran's claims for service connection for those conditions 
are not well grounded.

The service medical records show no treatment for a left 
elbow or shoulder disability.  On service separation 
examination in January 1980, the appellant reported 
complaints of swollen and painful joints that were attributed 
to arthritis of the neck which was being treated with 
Ascripton.  The examiner also noted arthritis and joint 
deformity which apparently referred to the cervical 
spondylolysis diagnosed in 1976.  However, on physical 
examination, no orthopedic abnormalities were identified.  

A VA examination in November 1981 noted chronic bilateral 
tennis elbow.  In March 1990, probable arthritis of the 
shoulders was noted; however, X-rays of the shoulders and 
elbows showed no significant bone or joint abnormality.  In 
March and April 1990, the veteran was treated for 
epicondylitis, left elbow.

In May 1993, a diagnosis of generalized arthritis, type 
unestablished, was noted.  In August 1993, a diagnosis of 
minimal degenerative joint disease was reported.  Diagnoses 
of no radiographic evidence of arthritis with minimal muscle 
tenderness at the sites of the appellant's complaints and 
right epicondylitis were noted in March 1994 and, in March 
1995, the VA examiner's impression was no inflammatory 
systemic arthritis.  

A VA examination was conducted in September 1997.  The left 
elbow was noted to be currently asymptomatic, but there was 
significant point tenderness to palpation directly over the 
later epicondyle.  There was no evidence of redness, heat, 
swelling or deformity of the shoulders, and no tenderness to 
palpation.  There was no evidence of atrophy of the 
shoulders, and strength was noted as 5/5.  There was slight 
acromioclavicular crepitation on passive range of motion 
testing of the shoulders.  The examiner stated that 
examination of the shoulders was essentially unremarkable.  
He diagnosed lateral epicondylitis of both elbows which he 
thought to be compatible with previous diagnosis of 
tendinitis of the elbows while in service.

The most recent VA examination was conducted in June 1998.  
The examiner noted arthritis of the shoulders, and 
epicondylitis of the left elbow.  However, no X-rays were 
taken and the examiner had not reviewed any prior X-rays at 
the time the examination report was prepared. 

The available objective medical evidence shows no treatment 
for a left elbow disorder or shoulder disorder during the 
veteran's periods of active duty.  There is no objective 
evidence of arthritis of the shoulders (i.e., confirmed by X-
rays) either during service or currently.  Epicondylitis of 
the left elbow is demonstrated currently; however, it was 
first shown in November 1981, more than one year after final 
separation from service.  The September 1997 VA examiner's 
statement relating bilateral epicondylitis to tendinitis of 
the elbows shown in service is in error, since no left elbow 
pathology was noted during service.  (Complaints of right 
elbow pain resulted in a diagnosis of tennis elbow in May 
1977; however, there were no complaints or findings referable 
to the left elbow at any time during service).  That 
inaccurate physician's statement cannot serve to well-ground 
the veteran's claim.

The veteran's lay statements to the effect that his claimed 
disorders began during service are not supported by objective 
medical evidence and are not competent evidence to support a 
finding on a medical question requiring special experience or 
special knowledge.  His own statements as to medical 
diagnoses are not competent to render his claim well-
grounded.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In 
the absence of objective medical evidence to support the 
veteran's contentions, his claims are not well grounded.

The medical evidence in this case does not provide a basis 
upon which to conclude that the veteran has arthritis of the 
shoulders or epicondylitis or the left elbow that originated 
during or resulted from any incident of active service.  
Based upon the foregoing, the Board concludes that he has 
failed to meet his initial burden of presenting evidence that 
his claims for service connection for those disabilities are 
plausible or otherwise well-grounded.  See Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Under these 
circumstances, the claims are denied.  Edenfield v. Brown, 8 
Vet. App. 384 (1995) (en banc).  

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claims well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).

Increased Rating- Lumbar Spine

The veteran's claim for an increased evaluation is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  That is, he has presented a claim which is plausible.  
All relevant facts have been properly developed and no 
further assistance is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a) (West 1991).

Service connection for degenerative changes, lumbar spine, 
was granted in January 1982, and a noncompensable evaluation 
was assigned.  A January 1991 rating decision increased the 
evaluation to 10 percent for arthritis of the lumbar spine, 
from January 1990.  The veteran contends that he is entitled 
to an increased evaluation.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1, 4.10, 4.40, 4.71(a) and Part 4 (1999).  Separate 
diagnostic codes identify the various disabilities.  
Functional loss of use as the result of a disability of the 
musculoskeletal system may be due to the absence of bone, 
muscles or joint or may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (1999).  
Both limitation of motion and pain are necessarily recorded 
as constituents of a disability.  38 C.F.R. §§ 4.40, 4.45, 
4.55, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).

Degenerative arthritis is evaluated on the basis of 
limitation of motion for the specific joint involved.  38 
C.F.R. § 4.71a, Code 5003 (1999).  When limitation of motion 
in the lumbar spine is shown to be severe, a 40 percent 
evaluation is assigned.  If limitation of motion in the 
lumbar spine is moderate, a 20 percent evaluation is 
assigned.  For slight limitation of motion in the lumbar 
spine, a 10 percent evaluation is assigned.  38 C.F.R. § 
4.71a, Diagnostic Code 5292 (1999). 

A VA examination was conducted in June 1998.  The veteran 
reported being bothered with prolonged sitting, particularly 
on a hard surface.  There were no particular problems with 
bending or lifting.  The veteran reported no pain radiating 
into the legs.  On examination, the veteran's gait was 
unremarkable.  The veteran was able to stand erect, and no 
spasm or tenderness was seen.  Range of lumbar spine motion 
was:  flexion to 70 degrees; extension to 35 degrees; right 
and left lateral bending to 35 degrees; and right and left 
lateral rotation to 35 degrees bilaterally.  The examiner 
noted mild pain on the extremes of each motion, with the 
exception of right lateral bending, where it was not shown.  
Sitting straight leg raising test was mildly positive 
bilaterally.  The veteran was able to heel and toe walk, and 
to squat and arise again.  Strength in lower extremities was 
5/5.  Reflexes were 1+ at the knees with distraction.  Ankle 
jerks were 2+ bilaterally without distraction.  Sensation 
testing was intact in the lower extremities.  X-rays showed 
spondylolysis and minor spondylolisthesis at L-5.  There were 
minor marginal osteophytes on the other lumbar vertebral 
bodies.  The examiner noted that there was no weakness noted, 
but that pain could limit functional disability during flare-
ups although it was not feasible to express that in terms of 
any additional limitation of motion as it could not be 
determined with any degree of medical certainty. 

The VA examination findings do not demonstrate the moderate 
degree of limitation of lumbar spine motion which would 
entitle the veteran to a higher evaluation for his service 
connected arthritis of the lumbar spine.  Objective signs 
such as weakness, atrophy, fatigability or muscle spasm, 
which is often indicative of impaired function, was not 
shown.  The examiner's speculative opinion regarding 
possible, unquantified, functional impairment, in the absence 
of such objective evidence, is not a sufficient basis for 
additional disability.  38 C.F.R. §§ 4.40, 4.45, 4.59 (1999).  
Additionally, a higher evaluation is not appropriate under 
codes 5293 or 5295 since the evidence does not demonstrate 
moderate intervertebral disc syndrome (no neurological 
deficits were shown) or muscle spasm on extreme forward 
bending and loss of lateral spine motion.  38 C.F.R. Part 4, 
Diagnostic Codes 5293, 5295 (1999).  The evidence for and 
against the claim is not in relative equipoise; therefore no 
reasonable doubt issue is raised. 38 U.S.C.A. § 5107(b)(West 
1991); 38 C.F.R. § 3.102 (1999).


ORDER

Service connection for arthritis of both shoulders is denied.

Service connection for epicondylitis, left elbow, is denied.

An evaluation in excess of 10 percent for arthritis, lumbar 
spine, is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

